Exhibit 10.26

COST ALLOCATION AGREEMENT

 

This Cost Allocation Agreement (this “Agreement”), entered into on January 29,
2020, but made effective as of October 1, 2019 (the “Effective Date”), documents
the mutual understanding with respect to certain joint clinical research
activities that NantKwest, Inc., a Delaware corporation (“NantKwest”) and
ImmunityBio, Inc., a Delaware corporation, and its subsidiaries (“IB”) intend to
conduct as development partners.  In consideration of the mutual promises and
covenants set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1.Joint Studies.  The parties may from time to time agree to co-sponsor and
conduct certain combination clinical studies (each a “Joint Study”) pursuant to
clinical trial protocols wherein at least one investigational agent is a
proprietary therapeutic drug candidate owned or controlled by NantKwest (each,
an “NK Study Drug”) and at least one other investigational agent is a
proprietary therapeutic drug candidate owned or controlled by IB (each, an “IB
Study Drug”).   Each NK Study Drug and IB Study Drug may be referred to
individually or collectively herein as a “Study Drug” or “Study Drugs.”

 

2.Work Orders.  Prior to initiating any activities for a Joint Study, the
parties shall agree in writing in a separate work order (each, a “Work Order”)
describing, amongst other things: (i) their respective development and
management responsibilities (the “Development Activities”); (ii) the respective
allocation of Joint Study costs and expenses in accordance with Section 3 below;
(iii) regulatory responsibilities; and (iv) any other matters relating to the
Joint Study.  

 

3.Joint Study Costs and Payment Terms.  

 

a.The parties agree to allocate the total costs (the “Total Cost”) associated
with each Joint Study (the “Cost Allocation”) as set forth in the applicable
Work Order.  Unless expressly agreed otherwise in a Work Order, the following
costs shall be included when calculating the Total Cost to be allocated between
the parties in connection with each Joint Study:  (i) all costs and expenses
incurred by a party in connection with the Development Activities of the
specific Joint Study including personnel related costs; (ii) all costs and
expenses incurred by a party pursuant to third party and related party contracts
relating to the Joint Study; (iii) all costs associated with regulatory matters
associated with the Joint Study; and (iv) any other fees, charges and expenses
incurred in connection with the Joint Study.  Any costs, expenses, and fees
incurred by each party in connection with each Joint Study that make up the
Total Cost shall be charged at cost, without mark-up or profit, but including
reasonable allocations of employee benefits and other direct and fairly
allocated indirect costs that relate to the employees or consultants providing
the applicable services.

 

b.Notwithstanding anything else in this Agreement to the contrary, each party
shall bear its own costs and expenses incurred in connection with the
development, manufacturing, supply, delivery, and pre-patient administration
dosing mechnanics of its respective Study Drugs and such costs shall not be
included in the Total Cost.

1

 

--------------------------------------------------------------------------------

 

c.NantKwest and IB will jointly develop a mutually agreeable budget for each
Joint Study (the “Budget”), which Budget may be updated from time to time upon
mutual consent.  Neither party may, without the prior written approval of the
other party, incur any expenses in connection with a Joint Study except as
expressly contemplated in the applicable Budget.  For each Joint Study, the
parties will also jointly prepare a quarterly, non-binding forecast (each, a
“Forecast”) in order to estimate the anticipated Joint Study expenses to be
incurred in each calendar quarter.  Notwithstanding the foregoing or anything
else in this Agreement to the contrary, a variance between the actual amounts
incurred and the amounts contemplated in each then-current Budget or Forecast
shall neither excuse nor waive a party’s obligations with respect to the sharing
of Joint Study expenses in accordance with the cost allocation set forth in the
applicable Work Order.  

 

d.Within five (5) days of the end of each calendar month, each party shall
provide the other with a good faith estimate of its itemized costs (internal and
external) in the previous month relating to the applicable Joint Study, and a
final, itemized report of the previous month’s costs will be delivered to the
other party within ten (10) days of the end of each month.  The reports will be
used to calculate the amount to be reimbursed by one party to the other by
taking into account the over- or under-payment of each party relative to its
share based on the Cost Allocation.  When calculating the amount owed, one party
may offset the amounts owed by the other party and pay the net amount to the
other party.  Payments of all undisputed amounts invoiced shall be payable
within thirty (30) days of invoice receipt.  

 

4.Regulatory Responsibilities.  Each Work Order shall set forth the respective
roles and responsibilities of the parties with respect to regulatory submissions
and related activities for the applicable Joint Study, including without
limitation the responsibility for preparing and filing the Investigational New
Drug application (the “IND”) filed with the United States Food and Drug
Administration (the “FDA”).  Such designated party shall be responsible for
preparing, filing and maintaining all regulatory filings, including submissions
and correspondence, and compliance with all requirements for the conduct of the
applicable Joint Study.  

 

a.Each party shall provide the other with a reasonable opportunity to review and
comment upon all regulatory submissions no later than 15 days prior to the
anticipated date of such submissions and will in good faith incorporate the
comments from the other party.  

 

b.Each party hereby grants to the other party a non-exclusive, non-transferable
(except in connection with a permitted assignment, sublicense or subcontract)
“right of reference” (as defined in US FDA 21 CFR 314.3(b)), or similar “right
of reference” as defined in applicable regulations in the relevant jurisdiction
to its regulatory submissions, solely as necessary for the other party to
prepare, submit and maintain regulatory submissions for its respective Study
Drug(s).  Further, each party shall provide to the other a cross-reference
letter or similar communication to the applicable regulatory authority to
effectuate such “right of reference” on a need-to-know basis with respect to the
confidential part of the Drug Master Files of both parties. Where a “right of
reference” is not possible, the parties will promptly discuss in good faith on
how to make the required documentation available for regulatory submissions of
Study Drug(s). Neither Party shall have the right to access the other party’s
Chemistry Manufacturing and Controls (CMC) data with respect to its Study
Drug(s) without the express written consent of the other Party, except in the
following circumstances: (i) to the extent required by applicable law or
regulation; (ii) in the event the Parties elect to file joint regulatory
submissions for one or more Joint Studies; or (iii) as expressly authorized in
writing by the other Party.  

 

2

 

--------------------------------------------------------------------------------

 

5.Joint Study Contracts.  For each Joint Study, the parties will designate
either NantKwest or IB as the contracting party to enter into agreements with
third or related parties, including without limitation, clinical trial
agreements, relating to the conduct and management of the applicable Joint
Study; provided, that the contracting party may not enter into any material
agreement (including without limitation any clinical trial agreement) relating
to a Joint Study without the express prior written consent of the other party
and, provided further, that the other party shall also obtain the express prior
written consent of the contracting party prior to entering into any agreements
with third or related parties in connection with a Joint Study.  Concurrently
with the execution of each clinical trial agreement (CTA) relating to a Joint
Study, the parties will execute a separate side letter to document their
respective rights and obligations pursuant to such CTA.  Further, to the extent
of any other material agreements that may be required in connection with a
particular Joint Study, the non-contracting party shall have the right to review
and comment on the terms of such material agreement prior to execution.  

 

6.  Joint Decision-Making.  

 

a.Steering Committee.  Within 30 days after the effective date of each Work
Order, the parties shall establish a steering committee (the “Steering
Committee”) to discuss Development Activity objectives for the applicable Joint
Study and review the data and to monitor and to make certain decisions regarding
such Joint Study. The Steering Committee will have reviewing, monitoring and
approving responsibilities for the Joint Study and will attempt to facilitate
the resolution of any disputes between the parties, as described in Section 6(c)
below.  The Steering Committee will also provide a forum for sharing advice,
progress and results relating to such activities.  Each party, through its
representatives on the Steering Committee, will be permitted to provide advice
and commentary with respect to the Joint Study.  Each party will take such
advice and commentary into good faith consideration when performing its duties
hereunder.  More specifically, the Steering Committee will:  

 

 

i.

Review and approve the Joint Study protocol and changes thereto;

 

 

ii.

Discuss and oversee regulatory related activities to ensure regulatory
compliance and timely management of responses to any regulatory authority
queries during regulatory review processes;

 

 

iii.

Approve publication strategies for Study Data;

 

 

iv.

Facilitate the exchange of information in compliance with this Agreement in
order to ensure that significant issues concerning adverse event information and
safety issues are addressed consistently and in a timely manner; and

 

 

v.

Review and approve all Joint Study reports.

 

For clarity, the Steering Committee will not have any power to amend, modify or
waive the terms of this Agreement or any Work Order unless agreed to by both
parties in writing.  

 

3

 

--------------------------------------------------------------------------------

 

b.Membership; Meetings.  The Steering Committee will be composed of one (1)
representative from each of IB and NantKwest, or such other number as the
parties may agree, and will meet at least four (4) times per calendar year, or
more or less often as the Steering Committee may determine.  The Steering
Committee will establish a schedule of times for meetings, taking into account,
among other things, the planning needs of the Development Activities and the
need of the Steering Committee to consult or render decisions.  In addition,
either party may schedule an additional meeting (not more than one additional
meeting per calendar year) with at least 30 days’ prior written notice to the
other members of the Steering Committee.  Meetings will take place in-person or
by telephone or video conference as agreed to by members of the Steering
Committee, except that at least one meeting per year will be
in-person.  In-person meetings will take place at NantKwest’s or IB’s offices
whenever possible, unless otherwise agreed by the parties.  Any member of the
Steering Committee may designate a substitute to attend with prior written
notice to the other Party.  A quorum of the Steering Committee will exist
whenever there is present at a meeting at least one representative from each
party.  Ad hoc guests may be invited to the Steering Committee meetings.  Each
party may replace its Steering Committee member with other representatives, at
any time, upon written notice to the other party.  Each party will bear its own
costs, including travel costs, for personnel participating in the Steering
Committee.

 

c.Decision-Making.  Decisions of the Steering Committee will be made by
consensus, with each party’s representatives on the Steering Committee having
collectively one vote in all decisions, unless otherwise specified in the Work
Order.  If the Steering Committee is unable to reach a consensus decision on a
matter that is within its decision-making authority within 15 days after it has
met and attempted to reach such decision, then such matter shall be resolved
pursuant to Section 13(a) of this Agreement.  

 

7.Joint Study Data.  Each party agrees to promptly and regularly share with the
other party, in such format as may be mutually agreed by the parties, all data,
results, and other information generated pursuant to a Joint Study (“Study
Data”).  Study Data will be provided to the other party in a mutually agreeable
format.  Subject to any restrictions set forth in third party or related party
contracts, the parties will jointly own the Study Data for each Joint Study and
shall have equal rights of use for all lawful purposes.  

 

8.Study Inventions.  Any idea, concept, invention or discovery, whether or not
patentable relating to a Joint Study or that is first conceived or reduced to
practice in connection with the conduct of a Joint Study (any of the foregoing,
a “Study Invention”) as between themselves, and subject to the terms and
conditions of any applicable third party or related party agreement, the parties
hereby agree as follows: (a) if a Study Invention is solely an NK Platform
Invention (defined below) then all rights in such Study Invention will vest in
NantKwest; (b) if a Study Invention is solely an IB Platform Invention (defined
below), then all rights in such Invention will vest in IB; (c) if a Study
Invention is (x) both an NK Platform Invention and an IB Platform Invention or
(y) neither an NK Platform Invention nor an IB Platform Invention, then the
rights in such Study Invention will vest equally in both parties, and each party
shall have an undivided co-equal right in such Study Invention.

“NK Platform Invention” means any Study Invention that relates to the applicable
NK Study Drug or to any materials or Confidential Information of NantKwest
provided hereunder, including without limitation the following: (i)
improvements, modifications, derivatives, optimizations, or other compositions
of matter; (ii) methods of use, discovery, processing, or manufacture; and (iii)
properties or functionality of the drug discovery platform for any NK Study
Drug.  

4

 

--------------------------------------------------------------------------------

 

“IB Platform Invention” means any Study Invention that relates to the applicable
IB Study Drug or to any materials or Confidential Information of IB provided
hereunder, including without limitation the following: (i) improvements,
modifications, derivatives, optimizations, or other compositions of matter; (ii)
methods of use, discovery, processing, or manufacture; and (iii) properties or
functionality of the drug discovery platform for an IB Study Drug.  

9.Altor-NK Co-Development Agreement.  Both parties agree to negotiate in good
faith to amend the Exclusive Co-Development Agreement dated as of August 16,
2016 (the “Co-Development Agreement”), made by and between NantKwest and IB’s
wholly-owned subsidiary Altor BioScience, LLC (“Altor”).  The amendment shall
amend certain terms of the Co-Development Agreement including, but not limited
to, the fact that, from and after the Effective Date, no new clinical research
activities shall be designated by the parties as Projects (as such term is
defined in the Co-Development Agreement), and the Parties will document the
specific Projects covered by the Co-Development Agreement, if any.  

 

10.Term and Termination.  

 

a.Term.  Unless earlier terminated in accordance with its terms, the term of
this Agreement shall continue for a period of two (2) years from the Effective
Date, and may thereafter be renewed by the parties upon mutual agreement for
additional successive one (1) year terms (the initial term and each renewal
thereof, the “Term”).  If any Joint Study has not been completed at the end of
the initial or any renewal term, as applicable, or upon termination pursuant to
Section 10(b)(i) below, then this Agreement will survive expiration of the Term
until the completion or earlier termination of the Work Order for any such
ongoing Joint Study.  A Work Order may be terminated upon mutual agreement of
both parties.

 

b.Termination Rights.  Either party may terminate this Agreement or any Work
Order (i) upon thirty days’ written notice to the other party; or (ii) in the
event of a material breach by the other party that is not cured within thirty
(30) days of written notice provided by the non-breaching party.  A party may
also terminate this Agreement immediately if, at any time, the other party shall
(iii) file in any court or agency pursuant to any statute or regulation of any
state, country or jurisdiction, a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of that party or of its assets, (iv) propose a written agreement of
composition or extension of its debts, (v) be served with an involuntary
petition against it, filed in any insolvency proceeding, and such petition has
not been dismissed within sixty (60) days after the filing thereof, (vi) propose
or be a party to any dissolution or liquidation, (vii) make an assignment for
the benefit of its creditors or (viii) admit in writing its inability generally
to meet its obligations as they fall due in the general course.  

 

c.In the event either party elects to terminate this Agreement or its
development of any Study Drug for reasons other than safety, such party shall
nevertheless continue to provide sufficient quantities of Study Drug to enable
the completion of any ongoing Joint Study.

 

5

 

--------------------------------------------------------------------------------

 

11.Confidentiality.  Each of the parties agrees that any confidential
information of the other party disclosed, received, developed or discovered in
the course of performance under this Agreement, (“Confidential Information”)
shall be kept strictly confidential by the parties and may be used by the
recipient only as necessary to perform its obligations or exercise or enforce
its rights under this Agreement, except that either party may disclose such
Confidential Information to the extent reasonably necessary in connection with
the enforcement of this Agreement or as required by law or legal process,
including any tax audit or litigation. The obligations set forth in this section
shall not apply to (i) information that is already in the possession of the
party receiving confidential information, provided that such information is not
known by such party to be subject to another confidentiality agreement with or
other obligation of secrecy to the other party or another party; (ii)
information that becomes available to the public other than as a result of a
disclosure, directly or indirectly, by the party receiving Confidential
Information or its Affiliates; (iii) disclosures that are required by any legal
requirement including any rule or regulation of the U.S. Securities and Exchange
Commission (SEC) or of a stock exchange which may require such disclosure; or
(iv) information that becomes available to the Party receiving Confidential
Information on a non-confidential basis from a source other than the other
party; provided that such source is not known by such party to be bound by a
confidentiality agreement with or other obligation of secrecy to the other
party.  Notwithstanding any other provisions in this Agreement to the contrary,
either party may disclose this Agreement and/or the existence thereof to
investors, potential investors, acquirors, or potential acquirors for the
limited purpose of entering into potential transactions; provided, that such
potential or actual investors or acquirors are subject to written obligations to
protect Confidential Information.

 

12.Indemnification; Limitation of Liability.

 

a.Indemnification.  Each party will indemnify, defend, and hold the other party,
its affiliates, and its and their respective employees, officers, directors,
members, managers, and agents (any or all of the foregoing, the “Indemnitees”)
harmless from and against all damages, liabilities, losses, costs, and expenses
(including, without limitation attorney fees) (“Damages”) arising out of or
relating to any suit, action or other legal proceeding to the extent brought as
a result of the other party’s (i) breach of its representations and warranties
set forth in this Agreement, (ii) bad faith, (iii) gross negligence, or
(iv) willful misconduct.

 

b.Limitation of Liability.  EXCEPT WITH RESPECT TO INDEMNIFICATION FOR THIRD
PARTY CLAIMS, GROSS NEGLIGENCE, WILFUL MISCONDUCT AND BREACHES OF THE
CONFIDENTIALITY OBLIGATIONS SET FORTH HEREUNDER, IN NO EVENT SHALL EITHER PARTY
BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL,
SPECIAL OR PUNITIVE DAMAGES ARISING FROM ANY CLAIM OR ACTION HEREUNDER
(INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS, REVENUE, ECONOMIC
ADVANTAGE OR DATA) BASED ON CONTRACT, TORT OR OTHER LEGAL THEORY, AND WHETHER
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

13.Miscellaneous.

 

a.Dispute Resolution.  In the event of any dispute or difference arising out of
or relating to this Agreement or the breach thereof, the parties hereto shall
use their best efforts to settle such disputes or differences in good faith
negotiations, keeping in mind their mutual interests, in order to reach a just
and equitable resolution of the dispute or difference satisfactory to both
parties.  Either party may make a written request to the other by sending notice
thereof for a meeting of authorized senior managerial representatives to resolve
the parties’ differences.  Such meeting shall take place within thirty (30) days
of receipt of such notice at a time and location acceptable to both parties.  If
within sixty (60) days after a meeting of the senior representatives, the
parties have not succeeded in negotiating a resolution of the dispute or
difference, either party may pursue such legal and/or equitable remedies as may
be available.

6

 

--------------------------------------------------------------------------------

 

 

b.Assignment.  Neither party will assign its rights or delegate any or all of
its obligations under this Agreement without the express prior written consent
of the other party; provided, that either party may assign all or any part of
its rights to any affiliate or in connection with a merger, consolidation or
sale or exclusive licensing of all or substantially all of the assets to which
this Agreement relates.  Any purported assignment or transfer in violation of
this section shall be null and void and of no effect. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.

 

c.Rights of Affiliates.  Either party may in its sole discretion grant to one or
more of its Affiliates the right to exercise the rights granted to such party,
or undertake the obligations of such party, under this Agreement.  For purposes
of this Agreement, “Affiliate” means any person directly or indirectly
controlled by, controlling, or under common control with a party, excluding (i)
NantKwest, in the case of IB, and (ii) IB, in the case of NantKwest.  

 

d.Governing Law.  This Agreement is to be construed in accordance with and
governed by the internal laws of the State of California without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties.

 

e.Equitable Remedies.  Without limiting any other rights or remedies of a party,
each party acknowledges that a breach of this Agreement by the other party may
cause immediate and irreparable harm to the non-breaching party, for which an
award of damages may not be adequate compensation and agrees that, in the event
of such breach or threatened breach, the non-breaching party will be entitled to
seek equitable relief, including in the form of orders for preliminary or
permanent injunction, specific performance, interim or conservatory relief, and
any other relief that may be available from any court, and each party hereby
waives any requirement for the securing or posting of any bond in connection
with such relief.  Such remedies will not be deemed to be exclusive but will be
in addition to all other remedies available to the parties at law or in equity.

 

f.Independent Contractors.  The relationship between the parties is solely that
of independent contractors.  This Agreement does not create any agency,
distributorship, employee-employer, partnership, joint venture or similar
business relationship between the parties.  Neither party is a legal
representative of the other party, and neither party can assume or create any
obligation, representation, warranty or guarantee, express or implied, on behalf
of the other party for any purpose whatsoever.

 

g.Third-Party Beneficiaries.  This Agreement is for the sole benefit of the
parties and their permitted successors and assigns, and nothing in this
Agreement expressed or implied shall give or be construed to give to any person,
other than the parties and their permitted successors and assigns, any legal or
equitable rights hereunder, whether as third-party beneficiaries or otherwise.

 

h.Entire Agreement.  This Agreement, together with all Work Orders, constitutes
the entire agreement and understanding between the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings and
negotiations, both written and oral, between the parties with respect to the
subject matter of this Agreement.  No representation, inducement, promise,
understanding, condition or warranty not set forth in this Agreement has been
made or relied upon by any party hereto.  

 

7

 

--------------------------------------------------------------------------------

 

i.Modification; Waivers.  No modification, alteration or amendment to this
Agreement shall be effective unless in writing and duly signed by authorized
representatives of both parties. The waiver by either party of a breach of or a
default under any provision of this Agreement shall not be effective unless in
writing and shall not be construed as a waiver of any subsequent breach of or
default under the same or any other provision of this Agreement, nor shall any
delay or omission on the part of either party to exercise or avail itself of any
right or remedy that it has or may have hereunder operate as a waiver of any
such right or remedy.  If there is a conflict between the terms of this
Agreement and the Work Order, unless specifically stated otherwise in the fully
executed Work Order, the terms of this Agreement shall prevail.

 

j.Severability.  If any section, provision, or part of this Agreement is held to
be illegal, invalid or unenforceable, such section, provision, or part shall be
fully severable.  The remainder of this Agreement shall remain in full force and
effect.

 

k.Counterparts.  This Agreement may be executed in two or more counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.

[Signature page follows.]

 

 

 

8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute this Cost Allocation Agreement as of the Effective Date.  

 

NANTKWEST, INC.

 

 

By:

 

/s/ Steven Yang

Name:

 

Steven Yang

Title:

 

General Counsel

 

 

IMMUNITYBIO, INC.

 

 

By:

 

/s/ David Sachs

Name:

 

David Sachs

Title:

 

Acting CFO

 

9

 